Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered November 26, 2001. The judgment convicted defendant, upon his plea of guilty, of forgery in the second degree and unauthorized use of a vehicle in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to the contention of defendant, his waiver of the right to appeal entered as part of the plea agreement was voluntary, knowing, and intelligent (see People v Seaberg, 74 NY2d 1, 11 [1989]; People v Summers [appeal No. 2], 242 AD2d 869 [1997], lv denied 91 NY2d 881 [1997]). “The record establishes that defendant understood that, by waiving his right to appeal, he was relinquishing the right to challenge his conviction” (Summers, 242 AD2d at 869). Defendant’s general waiver of the right to appeal encompasses County Court’s suppression ruling (see People v Taber, 303 AD2d 1027 [2003], lv denied 100 NY2d 599 [2003]; People v Davidson, 298 AD2d 854, 855 [2002], lv denied 99 NY2d 557 [2002]). Present—Wisner, J.P., Hurlbutt, Scudder, Kehoe and Hayes, JJ.